per curiam:
El 5 de octubre de 1973 se le concedieron al notario Ledo. Luis Alberto Cid 30 días para corregir las deficiencias mencionadas en el informe del Inspector de Pro-tocolos fechado a 28 de marzo de 1972 y el memorando del Director de Inspección de Notarías al Señor Juez Presidente fechado a 29 de agosto de 1973.
Con fecha 10 de diciembre de 1973 expedimos Orden Para Mostrar Causa concediendo a dicho Notario un término de 15 días, a partir de la notificación de dicha orden, para que mostrara causas por las cuales no debía ser disciplinado por no haber contestado la Resolución del 5 de octubre de 1973, que le fue notificada el 17 de diciembre de 1973. Desde dicha fecha de notificación hasta el día de hoy han transcu-rrido más de ocho (8) meses, sin que dicho notario haya comparecido al Tribunal sobre el particular.
Por todo lo cual, se suspende al Notario Ledo. Luis Alberto Cid del ejercicio del notariado en Puerto Rico.